Citation Nr: 0316588	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the veteran's reported stressors supporting his 
claim of service connection for PTSD are due to willful 
misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision and a January 
2001 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In the February 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD, and in the January 2001 administrative 
decision, the RO determined that the injuries sustained by 
the veteran, alleged as stressors in support of his PTSD, 
were not incurred in the line of duty.  

When the veteran's perfected appeal of his claim of service 
connection for PTSD was initially before the Board in October 
2002, it was remanded for further development and 
adjudication, which included notifying the veteran and his 
representative of the January 2001 administrative decision 
and providing the veteran with his appellate rights.  Since 
that time, the veteran has perfected an appeal of the latter 
claim, and because the RO has confirmed and continued the 
denials of each of these claims, both issues are currently 
before the Board.

In his March 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing before a member of 
the Board (now known as a Veterans Law Judge).  In a signed 
June 2003 statement, however, the veteran withdrew his 
request for a Board hearing.  


REMAND

When this matter was before the Board in October 2002, the 
Board noted that in the January 2001 administrative decision, 
the RO determined that the injuries incurred in February 
1980, which were asserted as stressors in support of his PTSD 
claim, were the result of the veteran's willful misconduct 
and thus were not incurred in the line of duty.  However, 
because the veteran or his representative were not notified 
of this adverse decision, the veteran had not had the 
opportunity to perfect an appeal of this issue, which the 
Board noted was inextricably intertwined with the claim of 
entitlement to service connection for PTSD.  As noted in the 
introduction, the veteran has since perfected an appeal of 
this claim.

At the time of the October 2002 remand, the claims folder 
contained a signed, August 1980 statement regarding the 
February 1980 incident prepared by the veteran's Company 
Commander.  Unfortunately, however, this statement, as well 
as other in-service evidence cited to by the Board and relied 
on by the RO in its administrative decision, is no longer of 
record.  As such, VA must determine whether these records 
have been lost, and must also attempt to develop the record 
by using alternative sources.  Accordingly, this matter must 
unfortunately again be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any of the veteran's 
service personnel records, and 
particularly those related to his 
separation from service in August 1980.  
This should specifically include all 
disciplinary records, which should be 
located in his Official Military 
Personnel File (OMPF).  If any of the 
veteran's records are not available, the 
NPRC should state that and that fact 
should clearly be documented in the 
claims file.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of the evidence 
received since its May 2003 supplemental 
statements of the case.    The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND, and the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


